UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1560


ELIZABETH HOROWITZ; ROBERT HOROWITZ; CATHY HOROWITZ,

                Plaintiffs - Appellants,

          v.

THE HONORABLE MICHAEL D. MASON, Judge of the Circuit Court
of Montgomery County; SERGEANT SHANNON SONGCO, Deputy
Sheriff of Montgomery County; MAURY S. EPNER; PATRICK J.
KEARNEY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:15-cv-03478-DKC)


Submitted:   February 28, 2017             Decided:   March 10, 2017


Before AGEE, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John S. Lopotto III, Washington, D.C., for Appellants. Jason L.
Levine, Assistant Attorney General, Annapolis, Maryland; Michele
J. McDonald, Assistant Attorney General, Baltimore, Maryland;
Rachel T. McGuckian, Rachel A. Shapiro, MILES & STOCKBRIDGE
P.C., Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Judge Michael D. Mason of the Maryland Circuit Court for

Montgomery       County     entered        an     $87,727.76       judgment   against

Plaintiffs Robert Horowitz and Cathy Horowitz and in favor of

the law firm of Selzer Gurvitch Rabin Wetheimer Polott & Obecny,

P.C.       (“Selzer”).       Following          entry    of     that   judgment,    the

Horowitzes 1 brought the instant action alleging that two Selzer

attorneys—Defendants Maury S. Epner and Patrick J. Kearney—and

Defendant      Sergeant     Shannon    Songco       of    the    Montgomery   County,

Maryland, Sheriff’s Office, used unlawful threats to attempt to

enforce the state court judgment.                   The complaint also alleged

that Judge Mason aided the other Defendants in this endeavor by

issuing void, unconstitutional orders directing the Horowitzes

to admit a private appraiser into their house and holding Robert

Horowitz in contempt.          The Horowitzes appeal from the district

court’s order granting the Defendants’ motions to dismiss the

complaint.      We affirm.

       The Horowitzes requested an order enjoining enforcement of

the    contempt    order.      The    state       court       docket   indicates   that

Robert Horowitz has already complied with the contempt order.

Accordingly,      this    request     is    moot.        See    Catawba   Riverkeeper



       1
       Elizabeth Horowitz, the daughter of Robert and Cathy, is
also named as a Plaintiff in the present action.



                                            2
Found. v. N.C Dep’t of Transp., 843 F.3d 583, 588 (4th Cir.

2016).

      The Horowitzes also sought an order enjoing the Defendants

“from further pursuing entry by anyone” into their residence. 2

The district court abstained under Younger v. Harris, 401 U.S.
37 (1971), a decision that we review for abuse of discretion.

Nivens v. Gilchrist, 319 F.3d 151, 153 (4th Cir. 2003).                 Even

where a federal court has jurisdiction, Younger requires the

court to abstain from interfering in state proceedings “if there

is: (1) an ongoing state judicial proceeding, instituted prior

to any substantial progress in the federal proceeding; that (2)

implicates important, substantial, or vital state interests; and

(3) provides an adequate opportunity for the plaintiff to raise

the   federal   constitutional     claim   advanced     in    the   federal

lawsuit.”    Laurel Sand & Gravel, Inc. v. Wilson, 519 F.3d 156,

165 (4th Cir. 2008) (internal quotation marks omitted).

      The   Horowitzes   argue   that   abstaining    under   Younger   was

inappropriate because Elizabeth Horowitz was not a party to the

state court action.      However, the absence of a federal plaintiff

from an underlying state court proceeding does not preclude the



      2This request anticipates future court orders permitting
entry into the Horowitzes’ house, and thus is not mooted by
Robert Horowitz’s compliance with the contempt order, which
required him to allow the sheriff into his residence.



                                    3
application of Younger abstention.                        See Hicks v. Miranda, 422
U.S. 332,     349-50     (1975);        Cinema    Blue    of   Charlotte,       Inc.    v.

Gilchrist, 887 F.2d 49, 53 (4th Cir. 1989).                            In view of the

Horowitzes’ ability to challenge in state court any subsequent

orders authorizing entry into their residence, we conclude that

the district court’s decision to abstain was not an abuse of

discretion.

       We   agree      with     the      district    court    that   Judge     Mason      was

entitled to absolute judicial immunity, as none of the conduct

about which the Horowitzes complain constituted a nonjudicial

action      or    an     action    taken     in     the   complete     absence     of     all

jurisdiction.            Mireles v. Waco, 502 U.S. 9, 11-12 (1991) (per

curiam).         We also find that Songco was entitled to qualified

immunity,        which    “protects       government       officials    from   liability

for    civil     damages      insofar      as   their     conduct    does    not   violate

clearly established statutory or constitutional rights of which

a reasonable person would have known.”                        Graham v. Gagnon, 831
F.3d 176,     182     (4th     Cir.    2016).      The    complaint      alleged     that

Songco, through a subordinate officer, advised Robert Horowitz

that Epner and Kearney would seek a court order to enter the

Horowitzes’ residence if he did not voluntarily permit their

entry.      The Horowitzes characterize this action as a “threat,”

but, as pleaded, it amounts to nothing more than verbal notice

of the lawful options that Epner and Kearney were considering.

                                                4
Thus,     the    complaint          failed     to     plead    a    violation       of     an

established statutory or constitutional right.

      The    district        court       dismissed     the    remaining      claims      for

failure     to   state       a    cause   of   action.         We   review    de    novo    a

district court’s grant or denial of a Fed. R. Civ. P. 12(b)(6)

motion to dismiss, taking the complaint’s factual allegations as

true and drawing all reasonable inferences in the plaintiffs’

favor.      Harbourt v. PPE Casino Resorts Md., LLC, 820 F.3d 655,

658 (4th Cir. 2016).

      As to Epner and Kearney, the complaint asserted violations

of 42 U.S.C. § 1983 (2012), the Hobbs Act, 18 U.S.C. § 1951

(2012), and the Maryland Consumer Debt Collection Act, Md. Code

Ann.,    Com.    Law    §§ 14-201         to   -204    (LexisNexis     2013)       (MCDCA).

Most of these claims were not adequately pleaded because they

relied on the faulty premise that the verbal notice provided by

Songco at the behest of Epner and Kearney constituted a threat.

The   remaining        two       MCDCA    claims      were    similarly      insufficient

because they required a finding that Judge Mason’s orders and

the state court judgment were void.

      Accordingly, we affirm the district court’s dismissal of

the complaint.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                               5
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     6